763 F.2d 662
UNITED STATES of America, Appellant,v.(UNDER SEAL)*, Appellee.In re John DOE NO. 462.
No. 84-1527.
United States Court of Appeals,Fourth Circuit.
June 10, 1985.

Before PHILLIPS, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
After the Supreme Court had granted the government's petition for certiorari in this cause and while the cause was pending in that Court, both parties filed suggestions of mootness, whereupon the Supreme Court vacated our judgment and remanded with instructions that we should dismiss the cause as moot, --- U.S. ----, 105 S.Ct. 1861, 85 L.Ed.2d 155.


2
In accordance with those instructions, we remand the cause to the district court with instructions to dismiss the cause as moot.   See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (4950).


3
SO ORDERED.



*
 See Security Drawer No. 4 for parties in case file